The opinion of the court was delivered by
White, J.
This is an appeal from a judgment entered on a verdict for the plaintiff in a suit on four promissory notes of the defendant for $750 each, of which plaintiff admittedly became a “holder in due course.” The defence offered was that, subsequently, certain new notes of defendant, amounting to $4,500, and cash amounting to $500, were given and áccepted in accord and satisfaction of the notes in question (which, however, were not surrendered), and some nearly ten thousand dollars of other notes and note endorsements of defendant held by plaintiff. The answer of the plaintiff to this defence was that the new notes and cash related to partial renewal and payment of some of the other note and endorsement *307obligations of the defendant and had nothing to do with the notes in suit. There was testimony in substantiation of both contentions. The learned trial judge left the question of fact thus raised to the jury and they resolved it in favor of the plaintiff. Defendant took a rule to show cause why the verdict should not be set aside, reserving only his exception to the refusal of the trial court to direct a verdict in his favor.
The exception so reserved is therefore the only point before us, and for the reason above stated it is obviously without merit.
The judgment is affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, JJ. 13.
For reversal — None.